            Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


REGINALD DAVIS

vs.                                  CASE NO. ' / . lfc!V6¥..3-JAtf

PULASKI COUNTY, ARKANSAS,
A Public Body Corporate and Politic,
ERIC S. HIGGINS, In His Official
Capacity as the Sheriff of Pulaski
County, Arkansas, DEBRA ANN DILLARD,
                                                         This case assigned to Dis~·~~~---;..._--;
NICOLE NELSON, SGT. ANDREW MCEWEN,
                                                          and to Magistrate Judge-s.~~~'Ji:i~,._"'"f-7'(1
In Their Individual and Official Capacities as
Sheriff Deputies for Pulaski County,
Arkansas, TURN KEY HEALTH CLINICS LLC,
DEIRDRA VESTER, LPN                                                           DEFENDANTS

                                         COMPLAINT

                                               I.
                                          Introduction

       The plaintiff Reginald Davis brings this action in order to recover damages against the

defendants pursuant to the Fifth, Eighth, and Fourteenth Amendments to the United States

Constitution, in that the defendants were deliberately indifferent to the serious medical needs of

the plaintiff. This cause of action is also being brought seeking damages for medical negligence.

This cause of action is also being brought pursuant to 42 U.S.C.S. § 1983.



                                               II.
                                          Jurisdiction

       1.      Jurisdiction of this Court is being invoked pursuant to 28 U.S.C.S. § 1343. Relief

is pursuant to 42 U.S.C.S. § 1983 and the Fifth, Eighth, and Fourteenth Amendments to the United



                                                1
             Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 2 of 13



States Constitution.    The Court is also asked to assume supplemental jurisdiction over the

plaintiffs state law claims.

        2.       This is also an action seeking declaratory relief pursuant to 28 U.S.C.S. § 2201 to

declare the rights and other relations between the parties and for damages.


                                                 III.
                                                Parties

        3.       The plaintiff is a resident of Pulaski County, Arkansas, and is a citizen of the

United States of America.

        4.       The defendant Pulaski County, Arkansas, is a public body corporate created by the

General Assembly for the State of Arkansas pursuant to Ark. Code Ann. § 14-14-501. Pulaski

County, Arkansas owns and operates a sheriff department to keep the peace and order of said

county. Furthermore, said county owns and operates a county jail for the purpose of housing pre-

trial and post-trial detainees.

        5.       The defendant Eric S. Higgins is the duly elected sheriff of Pulaski County,

Arkansas, and is charged with the responsibility of training his deputies, and has the overall

executive responsibility of the Pulaski County Regional Detention Facility.

        6.       The defendant Debra Ann Dillard at the time of the plaintiffs injury, was employed

in the capacity as jailer/deputy for the Pulaski County Sheriffs Department. The defendant Debra

Ann Dillard is being sued in her individual and official capacity.

        7.       The defendant Nicole Nelson at the time of the plaintiffs injury, was employed in

the capacity as jailer/deputy for the Pulaski County Sheriffs Department. The defendant Nicole

Nelson is being sued in her individual and official capacity.




                                                   2
            Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 3 of 13



       8.      The defendant Sgt. Andrew McEwen at the time of the plaintiffs injury, was

employed in the capacity as jailer/deputy for the Pulaski County Sheriffs Department. The

defendant Sgt. McEwen is being sued in his individual and official capacity.

       9.      The defendant Turn Key Health Clinics LLC., is a foreign limited liability

company, doing business in the State of Arkansas as Turn Key Health Clinics, providing medical

services to the inmates of the Pulaski County Regional Detention Facility, on a contractual basis.

       10.     The Agent for Service of Process for Turn Key Health Clinics LLC., is Incorp

Services Inc., 4250 Venetian Lane, Fayetteville, Arkansas 72703.

       11.     According to the corporate statement of Turn Key Health Clinics, its corporate

offices are located in Oklahoma City, Oklahoma, and its "leadership team is more knowledgeable

and experienced with operating medical programs for jails in our region than any other company

in the correctional health industry. Our team is experienced with managing the day-to-day medical

operations in jails with inmate populations ranging from 45 to 2500 inmates."

       12.     Turn Key Health Clinics states that it provides "comprehensive health programs

that include medical, mental health, and dental programs just like our competitors."

       13.     Turn Key Health Clinics further states that "[i]ndividuals associated with the

corrections industry are aware of the potential difficulties associated with recruiting and retaining

quality personnel. .. Turn Key Health Clinics is unmatched in our region with the ability to recruit

and retain dependable staff for the correctional environment. . . With such a high emphasis on

recruiting locally, Turn Key Health Clinics has established exemplary retention rates with

dependable, professional medical staff."




                                                 3
           Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 4 of 13



         14.     The defendant Deirdra Vester, LPN at all times herein mentioned was employed by

the defendant Turn Key Health Clinics, working either as registered nurse or license practical

nurse.

                                                IV.
                                               Facts

         15.     The plaintiff Reginald Davis was arrested by members of the Little Rock Police

Department on July 8, 2017.

         16.     The plaintiff was charged with commercial burglary, as defined by Ark. Code

Ann.§ 5-39-201, which is a Class C Felony, and obstructing governmental operations as defined

by Ark. Code Ann. § 5-54-102, which is a Class C Misdemeanor.

         17.     The commercial burglary charge was later reduced to Criminal Trespass, which is

codified at Ark. Code Ann. § 5-39-203, a Class C Misdemeanor.

         18.     On or about September 1, 2017, the plaintiff pied guilty to the above-mentioned

misdemeanors, and was given a thirty (30) day sentence.

         19.     The plaintiff also had a parole hold on him as well, with the Arkansas Department

of Correction.

         20.     The plaintiff is an insulin dependent diabetic, who was prescribed 30 units of NPH

or isophane insulin, which is a slow acting insulin.

         21.     The plaintiffs medical records, which were in the custody of Turn Key Health

Clinics, indicated that he was on a daily regime of 30 units of NPH or isophane insulin, to control

his blood sugar level.




                                                 4
           Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 5 of 13



         22.      At approximately 3:00 a.m., on the date of September 22, 2017, Nurse Deirdra

Vester came to the plaintiff's cell to administer his daily dose of insulin, but mistakenly gave him

30 units of regular or neutral insulin. 1

         23.      Prior to administering the plaintiff's insulin shot, his blood sugar was

approximately 164.

         24.      Regular or neutral insulin is a short or fast acting insulin.

         25.      After the plaintiff was given his insulin shot, he laid back down and went to sleep.

         26.      At approximately 5:13 a.m., defendant Debra Ann Davis told the plaintiff that he

needed to come out of his cell (#G-306) in order to get his diet tray, and to come out into the unit.

         27.      When Mr. Davis got up, he was lightheaded, due to his blood sugar being extremely

low, and he passed out.

         28.      Upon information and belief, the plaintiff's blood sugar level dropped from 164,

prior to his insulin shot at approximately 3 :00 a.m., to 28 when he passed out.

         29.      When Mr. Davis passed out, he fell in such a manner that he broke his ankle.

         30.      Defendant Dillard immediately recognized that something was wrong with Mr.

Davis' ankle, noting that it was severely swollen, and bent in an awkward manner.

         31.      Deputies McEwen, Sgt. Nelson, Lt. Sims responded to the scene, and also saw that

the plaintiff's ankle was severely swollen.

         32.      Medical staff of Turn Key Health Clinics also arrived on the scene, and saw that

the plaintiff was in apparent distress.

         33.      Despite the fact that Mr. Davis had suffered an obvious injury to his ankle, he was

placed back in his cell, and was not provided emergent care for his ankle.


1
 The records indicate that Nurse Vester administered the plaintiff's insulin shot at 4:54 a.m. on the date of
September 22, 2017.

                                                          5
          Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 6 of 13



       34.     Although the plaintiff has suffered a severe injury to his ankle, he went several days

without receiving medical treatment, despite his numerous requests to be seen by a doctor.

       35.     On September 29, 2017, the plaintiff filed a grievance, contending that he had not

been allowed to see a doctor about his ankle injury.

       36.     Finally, on September 29, 2017, the plaintiff was taken to the University of

Arkansas for Medical Sciences (UAMS), where it was confirmed that his ankle was broken, and

he was placed in a temporary cast.

        37.    The doctors at UAMS advised that the plaintiff needed to have surgery in order to

repair his ankle, and is believed to have provided a date for the plaintiffs surgery.

       38.     However, in an effort to avoid incurring this medical expense, the defendants "fast-

tracked" the plaintiff to the Arkansas Department of Correction (ADC).

        39.    The plaintiff went to the Arkansas Department of Correction on or about November

9, 2017, in order to serve a six (6) month sentence for a parole violation.

       40.     After the plaintiff arrived at the Arkansas Department of Correction, he was later

taken to UAMS for surgery, where his ankle was repaired with screws and plates.

       41.     The plaintiff was placed in a walking boot.

       42.     The plaintiff was released from ADC on August 1, 2018.

       43.     Due to the fact that the plaintiff is diabetic, and the fact that the walking boot was

rubbing against his ankle, this resulted in an infection to the plaintiffs ankle.

       44.     Sometime in November 2018, the plaintiff was forced to have his right leg

amputated due to the infection developing in his right ankle and leg.




                                                  6
            Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 7 of 13



                                                 V.
                                           Count One
                                    Deprivation of Civil Rights

        45.    The plaintiff incorporates by reference the allegations contained in paragraphs 1-

44 of the plaintiffs complaint, and adopts each as if set out herein word for word.

        46.    The plaintiff was a post-trial detainee of the Pulaski County Regional Detention

Facility.

        4 7.   The defendants were well aware of the plaintiffs serious medical needs.

        48.    The defendants knew that the plaintiff had experienced a serious injury to his

ankle when he fell on September 22, 2017.

        49.    Nurse Marsha Warren stated that the plaintiff's "right foot was turned completely

to the right with skin intact but dislocated at ankle." The plaintiff was simply advised to

"avoid heavy lifting, strenuous work/activity until problem resolved .... "

        50.    Despite knowing that the plaintiff had suffered a serious injury to his ankle, the

defendants failed to provide medical attention to the plaintiff in a timely manner. Rather, the

defendants waited for some seven (7) days to take the plaintiff to the hospital, for an x-ray,

where it was determined that he had suffered an "open fracture of distal end of right fibula."

        51.    The defendants were deliberately indifferent towards the serious medical needs of

Mr. Davis, which resulted in his continued suffering.

        52.    Pulaski County, Arkansas through its sheriff failed to see that its staff was properly

trained to deal with the medical needs of its pre-trial detainees, and such failure to train amounted

to deliberate indifference, in violation of the decedent's federally protected rights as secured by

the due process clause of the Fifth and Fourteenth Amendments to the United States Constitution.




                                                 7
          Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 8 of 13



       53.     Furthermore, Pulaski County through its sheriff failed to see that its staff was

properly trained to deal with situations where the medical staff refused to provide medical

treatment to its pre-trial detainees, and such failure to train amounted to deliberate indifference, in

violation of the plaintiff's federally protected rights as secured by the due process clause of the

Fifth and Fourteenth Amendments to the United States Constitution.

       54.     The defendants' acts of deliberate indifference towards the plaintiff's serious

medical needs, violated his rights to due process oflaw, as guaranteed by the Fifth and Fourteenth

Amendments to the United States Constitution, and that said violations are enforceable pursuant

to 42 U.S.C.S. § 1983.

       55.     Furthermore, the defendants' acts of refusing to provide medical attention to the

plaintiff's obvious serious medical needs amounted to cruel and unusual punishment in violation

of his rights as guaranteed by the Eighth Amendment to the United States Constitution, which is

applicable to the states by way of the Fourteenth Amendment.

        56.     The defendants' acts of deliberate indifference towards the plaintiff's serious

medical needs, evidence an intent to punish him in violation of the due process clauses of the Fifth

and Fourteenth Amendments to the United States Constitution, and that said violations are

enforceable pursuant to 42 U.S.C.S. § 1983.

        57.    The defendants' acts of deliberate indifference towards the plaintiffs senous

medical needs, evidence an intent to punish him amounting to cruel and unusual punishment in

violation of the Eighth and Fourteenth Amendments to the United States Constitution, and that

said violations are enforceable pursuant to 42 U.S.C.S. § 1983.

        58.    The defendants were acting under color of law when they detained the plaintiff at

the Pulaski County Regional Detention Facility.



                                                  8
          Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 9 of 13



       59.     The defendants, acting under color of law, intentionally, negligently, and with

complete and deliberate indifference towards the serious medical needs of the plaintiff, caused the

him to be deprived of his constitutional rights including but not limited to the due process clause

of the Fifth and Fourteenth Amendments to the United States Constitution, by failing to supervise

and properly train its staff, and by failing to promulgate an adequate training program designed to

eliminate such inadequacies in the operation of its jail, which proximately caused the plaintiffs

continued suffering.

       60.     At all times herein mentioned, Nurse Vester was acting in her scope of employment

with Turn Key Health Clinics.

                                               VI.
                                          Count Two
                                       Medical Malpractice

       61.     The plaintiff incorporates by reference the allegations contained in paragraphs 1-

60 of the plaintiff's complaint, and adopts each as if set out herein word for word.

       62.     The defendant Turn Key Health Clinics was the contract provider of medical

services to the Pulaski County Regional Detention Facility by way of Pulaski County, Arkansas.

       63.     Upon information and belief, Turn Key Health Clinics began providing medical

services to the inmates of the Pulaski County Regional Detention Facility on December 1, 2016.

       64.     Turn Key Health Clinics boasts of being "unmatched in our region with the ability

to recruit and retain dependable staff for the correctional environment."

       65.     Upon information and belief, Nurse Vester was employed by Turn Key Medical

Clinics as an LPN.

       66.     Despite the fact that Turn Key Health Clinics had a contractual obligation to

provide medical treatment to pre-trial detainees and post-trial detainees housed at the Pulaski


                                                 9
             Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 10 of 13



County Regional Detention Facility, it failed to provide such care to Reginald Davis on the date

of September 22, 2017, and thereafter.

          67.    Furthermore, the Turn Key Health Clinics was negligent in the care that was

provided to the plaintiff, due to providing the plaintiff with the inappropriate insulin medication

that he needed the time.

          68.    Due to the Turn Key Health Clinics' negligence, the plaintiff's blood sugar level

dropped to a dangerous level, which caused him to pass out, resulting in him fracturing his ankle.

          69.    Furthermore, other employees and or agents of Turn Key Medical Clinics were

aware of the medical crisis that Reginald Davis was facing, but failed to provide medical treatment

to him.

          70.    This act ofrefusing to render medical care to Mr. Davis was not only negligent, but

grossly negligent, and failed below the standard of care that it should have provided, which

amounts to a breach of the standard of care that should have been taken by Turn Key Medical

Clinics, and its employees and/or agents.

          71.    It was not until September 29, 2017, that the plaintiff was finally taken to the

emergency room at UAMS, where he was diagnosed with having a "open :fracture of distal end of

right fibula."

          72.    As a direct and proximate cause of the defendants' negligence, as well as gross

negligence, Mr. Davis experienced pain and suffering, and ultimately the forced amputation of his

right leg.

          73.    Also, as a direct and proximate cause of the defendants' negligence, as well as gross

negligence, Mr. Davis incurred medical expenses in an amount to be proven at trial.




                                                  10
         Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 11 of 13



       74.     In that the defendants acted with gross negligence and/or deliberate indifference,

the plaintiff is entitled to an award of punitive damages.

                                                VII.
                                              Damages

       75.     The plaintiff incorporates by reference the allegations contained in paragraphs 1-

74 of the plaintiffs complaint, and adopts each as if set out herein word for word.

       76.     The plaintiff experienced unnecessary pain and suffering due to the defendants' act

of deliberate indifference towards his serious medical needs, in an amount to be proven at trial.

       77.     The plaintiff has continued to experience pain and suffering due to the forced

amputation of his leg, and will likely experience pain and suffering in the future.

       78.     The plaintiff also incurred medical expenses due to the defendants' act of deliberate

indifference towards his serious medical needs, and will likely experience medical expenses in the

future, in an amount to be proven at trial.

       79.     As a direct and proximate cause of the defendants' acts of deliberate indifference

towards his serious medical needs, and the defendant Turn Key Health Clinics LLC's act of

medical negligence, the plaintiff lost his leg due to a forced amputation, which has resulted in the

plaintiff suffering a loss of his enjoyment of life, in an amount to be proven at trial.

        80.    This act of deliberate indifference towards the plaintiffs serious medical needs

amounts to cruel and unusual punishment and a denial of the plaintiffs due process rights, making

an award of punitive damages appropriate.

                                              JURY DEMAND

        81.    The plaintiff requests that this matter be tried before a fair and impartial jury of

twelve (12) persons.




                                                  11
        Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 12 of 13



       THEREFORE, the plaintiff is seeking the following relief for the above described acts of

deliberate indifference towards his serious medical needs, and for the acts of medical negligence:

       a)       judgment declaring that the defendants' acts of deliberate indifference, as set forth

above, violated his rights as secured by the Fifth and Fourteenth Amendments to the United States

Constitution;

       b)       judgment declaring that the defendants' acts of deliberate indifference, as set forth

above, amounts to cruel and unusual punishment in violation of his rights as secured by the Eighth

and Fourteenth Amendments to the United States Constitution;

       c)       judgment declaring that the separate defendant Tum Key Health Clinics LLC's act

of denying the plaintiff medical treatment, and further act of delaying medical treatment amounts

to medical negligence;

       d)       compensatory damages to the plaintiff due to the negligence and deliberate acts of

the defendants;

       e)       damages for the loss of enjoyment of life;

       f)       punitive damages;

       g)         attorney's fees as provided by 42 U.S.C.S. § 1988;

       h)       the plaintiffs cost in prosecuting this claim; and

       i)         such further relief and additional relief that the Court deems appropriate herein.


                                                                Respectfully submitted,

                                                                PORTER LAW FIRM
                                                                The Catlett-Prien Tower Building
                                                                323 Center Street, Suite 1035
                                                                Little Rock, Arkansas 72201
                                                                Telephone: 501-244-8200
                                                                Facsimile: 501-372-5567
                                                                Email: Aporte5640@aol.com

                                                   12
        Case 4:19-cv-00643-LPR Document 1 Filed 09/18/19 Page 13 of 13




                                               By: --=::::::::::::::~L--~¥-----
                                                   Austin Porter Jr.




Dated this 18th day of September 2019.




                                         13
